Title: To John Adams from Samuel Cooper, 4 January 1779
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston 4th. Jany. 1779
     
     Four days ago I received the Favor of your Letter of Aug: 12th., and it gave me the highest Pleasure to hear you were well. The Marquiss de la Fayette will do me the Honour to take the Charge of this Letter who carries with him the Esteem and Affection of the Army and the States. His Intrepidity and Discretion, his Conduct in the Field, in Council, and in all private Circles have gained him an uncommon Reputation. He has done our Country no small Service, and reflected no little Honour upon his own with which at this trying Season we are so happy as to be allied.
     
     You will know before this reaches you the Affairs of the Count d’Estaing, who is in my Opinion an Officer of great Ability and Merit, and accomplished every Thing that human Prudence and Fortitude could effect in his Circumstances. The Winds and Weather were against him; and tho he felt his Disappointments most sensibly, he commanded himself greatly upon every trying Occasion, and conducted with equal Wisdom and Resolution. He did every Thing in his Power for the Service on which he was sent, and tho not equal to what would have been done, had he arrived sooner, it was yet much. I had the Pleasure of spending a day, not long before he left us with your good Lady and a Number of the Count’s Officers at Col. Quincy’s in Braintree. All admired the good Order, and polite Behavior of the Officers of the Fleet of which the Count gave the Example as well as the Orders Injunction.
     You will see by our Papers that Mr. Deane has opened a public Contest here. He attacks the Family of the Lee’s—and is supported by a Number of Pens. Common Sense defends them—Congress seem to be divided upon this Point—I have had no Letters from any of our Friends there, and know little more than the public Papers. As Mr. Deane is to have an Hearing before Congress,of which he complains he has been denied, the Matter may perhaps be stopped, and the Discussions in the Papers cease. At present we form no Judgement here, and take no Side, waiting for further Information and the Decision of that Body. We must expect Altercations and Divisions of this Kind, and perhaps by awakening in the People a more particular Attention to our public Affairs, they may produce common Good.
     Our Enemies still keep a Garrison in New York and Rhode Island, and the Count it is supposed is now in the West Indies. Byron has been torn to Pieces with Storms, and wasted by Sickness, and was not able to follow the Count till six or seven Weeks after his Departure; The latter had all the Appearance of a good Season off, having escaped by Detention here, the Storm that shatter’d Byron’s Fleet, and obliged him to repair from this Coast to Newport, in Order to refit—Referring you to the Papers, that go by this Opportunity, and to the Marquiss for Details of News, I am, my dear Sir, with the warmest Respect and Attachment, Your most humble servant
     
      Saml: Cooper
     
    